Title: From George Washington to Major Christopher French, 25 October 1775
From: Washington, George
To: French, Christopher

 

Sir
Head Quarters Cambridge, October 25th 1775

I now set down to give a final Answer to your Application respecting your Swords—Dr Franklin confirms what I before mentioned that the Priviledge claimed was no Part of the Stipulation made at Philadelphia, but passed without Discussion.
Having made Inquiry I find the Rule with Regard to the Indulgence in Question is, that Prisoners do not wear their Swords. I therefore cannot approve of it, more especially as it gives such general Dissatisfaction to the good People of the Country.
To your other Request of removing to some Place where you can have the Benefit of attending publick Worship in the Church of England I have not the least Objection provided the Place is approved by Govr Trumbull, to whom in this Case you will be pleased to apply.
Your Letters &c. have been all Sent in to Boston and such as have been Sent out forwarded. The Select Men at the Instance of Colo. Robinson have applied to have Mr McDermot sent in, to which I have agreed upon Condition that a Gentleman of Boston most injuriously confined in Gaol be permitted to come out. To which Proposal I have yet received no Answer.
I wish you all the Happiness Consistent with your Situation & while the Inhabitants of America treat you with Humanity & Kindness, I trust you will make a Suitable Return. It is not grateful to me to hear the respectable Citizens of any Town treated with Incivility or Contempt. I am, Sir, Your most Obed. Hble Servt

Go. W.

